PCIJ_A_23_OderCommission_GBR-CSK-DNK-FRA-DEU_POL_1929-08-15_ORD_02_TL_00_FR.txt. 44
- Annexe 4 à l'Arrët n° 16..

ORDONNANCE
1929.

Le 15 août. RENDUE À LA DATE DU 13 AOÛT 1920.
Dossier E. b, XX.

Présents :

MM. ANZILOTTI, Président,
HUBER, Vice-Président,
LODER,

NYHOLM,

DE BUSTAMANTE,
ALTAMIRA, Juges,
ODA,

PEssôaA,

HUGHES,

NEGULESCO,
WANG,

Comte ROSTWOROWSKI, Juge ad hoc.

Juges suppléants,

AFFAIRE RELATIVE A LA COMPETENCE
DE LA COMMISSION INTERNATIONALE DE L’ODER
(CONCLUSIONS)

La Cour,

composée ainsi qu'il est dit ci-dessus,
après délibéré en Chambre du Conseil,
rend l'ordonnance suivante:

La Cour.permanente de Justice internationale,

Vu l’article 48 du Statut,

Vu le compromis d’arbitrage, signé le 30 octobre. 1928, entre
les Gouvernements d'Allemagne, du Danemark, de la France,
de Sa Majesté britannique en Grande-Bretagne, de Suède et
de Tchécoslovaquie, d’une part, et le Gouvernement de Pologne,
d'autre part;

Vu l'ordonnance rendue par le Président de la Cour, le
26 mars 1920, dispensant, entre autres choses, les Parties du
dépôt de Répliques écrites en l’affaire dont il s’agit ;
45 ODER. — ORDONNANCE DU 15 AOÛT 1929

Vu le Mémoire déposé par chacune des Parties le 15 avril
1929 ; |

Vu le Contre-Mémoire déposé par chacune des Parties le
10 juin 1929 ;

Considérant qu'aux termes de l’article premier du compro-
mis, la Cour est priée de statuer sur les questions suivantes :

« La juridiction de la Commission internationale de l’Oder
s’étend-elle, aux termes des stipulations du Traité de Versailles,
aux sections des affluents de l’Oder, la Warthe (Warta) et la
Netze (Notec), situées sur le territoire polonais, et, dans l’affir-
mative, sur quels éléments de droit doit-on se baser pour
fixer les points amont jusqu'où s'étend cette juridiction? »

Considérant que, dans leur Contre-Mémoire, les six Gouver-
nements faisant cause commune concluent « que les réponses
de la Cour aux questions soumises pour décision devraient
être celles proposées dans leur Mémoire »; que les réponses
ainsi proposées visent tant l’une que l’autre des questions
formulées par le compromis ;

Considérant, d'autre part, que, dans le Contre-Mémoire qu’il
a déposé, le Gouvernement polonais énonce des conclusions qui
ne visent exclusivement que la première de ces questions ;
qu’en ce qui concerne l’autre, le Gouvernement polonais se
borne à faire « les plus expresses réserves quant aux conclu-
sions formulées dans le Mémoire des six Gouvernements » et
« se réserve de prendre position vis-à-vis des trois solutions
proposées éventuellement par les six Gouvernements au cours
des débats devant la Cour »; ‘

Considérant, cependant, que, dans une affaire soumise à la Cour
par compromis et où, par conséquent, il n’y a ni demandeur ni
défendeur, les Parties doivent avoir une opportunité égale de dis-
cuter réciproquement leurs thèses respectives; que c’est la la
justification de la disposition prescrivant, dans les affaires ainsi
soumises, le dépôt simultané, par les différentes Parties, de
leurs pièces écrites ;

Qu'il y a lieu, par conséquent, de mettre les six Gouverne-
ments en mesure de discuter, dès leur première plaidoïrie,. et
non pas seulement dans leur réplique, les conclusions éventuelles
du Gouvernement polonais ;
46 ODER. — ORDONNANCE DU 15 AOÛT 1929

Invite l'agent du Gouvernement polonais à déposer au
Greffe, au plus tard le samedi 17 août à midi, des conclusions
éventuelles sur la seconde des deux questions soumises à la
Cour aux termes de l’article premier du compromis du
30 octobre 1928.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le quinze août mil neuf
cent vingt-neuf, en huit exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
aux agents des Gouvernements d'Allemagne, du Danemark, de
la France, de Sa Majesté britannique en Grande-Bretagne, de
Suède et de Tchécoslovaquie, ainsi qu'à l’agent du Gouverne-
ment de Pologne. :

Le Président de la Cour:
{Signé) D. ANZILOTTI.

Le Greffier de la Cour:
(Signé) À. HaMMARSKJOLD.
